Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
                                                   Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Kinomura (US 2015/054466)
Regarding claim 1, the prior art discloses a power conversion apparatus comprising: 
A DC connector (CHARGING AND DISCHARGING CONNECTOR 910 in fig 1) connectable to a DC power inlet (inlet 220 in fig 1) of a vehicle (Vehicle 100 in fig 1);  
An AC inlet (800 in fig 1) connectable to a connector of an AC power cable (cable 400 in fig 1); and 
A first power conversion circuit (AC/DC ONVERTER 930 in fig 1) located between the AC inlet (800 in fig 1) and the DC connector (910), and configured to convert AC power input from the AC inlet side to DC power and output the DC power to the DC connector side. 
Par 71: The AC/DC converter 930 performs bidirectional AC/DC conversion between 
The power line ACL2 supplied with an AC voltage and a power line PL1 supplied with a DC voltage)
	(Claim 8) Further comprising an electrical outlet configured to output AC power generated through the first power conversion circuit from DC power input to the DC connector (se, i.e., pars 68-71, 77-78, and/or 81-82)
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 would be allowable because the prior art of record does not teach or suggest the limitations in claim 2 and claim 6.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851